     Case 2:17-cv-00220-MLH-KS Document 198 Filed 12/03/19 Page 1 of 2 Page ID #:8881


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11     VAPORSTREAM, INC.,                              Case No.: 2:17-cv-00220-MLH (KSx)
12                                        Plaintiff,
                                                       ORDER GRANTING JOINT
13     v.                                              MOTION FOR LEAVE TO EXCEED
                                                       PAGE LIMITS
14     SNAP INC. d/b/a/ Snapchat, Inc.,
15                                      Defendant.     [Doc. No. 196.]
16
17
18
19           On November 29, 2019, the parties filed a joint motion for leave to leave to file

20     briefs and memorandum in excess of the page limits set forth in Southern District of

21     California Civil Local Rules 7.1(h). (Doc. No. 196.) For good cause shown, the Court

22     grants the joint motion. The Court grants the parties leave to exceed the Court’s page limits

23     as follows:

24           1.      Snap is given five additional pages, for a total of 15 pages, for Snap’s

25     forthcoming reply briefs to its Motion for Summary Judgment of Non-Infringement (Doc.

26     No. 178), Motion to Exclude Testimony of Mr. Walter Bratic Regarding Damages (Doc.

27     Nos. 182, 185), and Motion for Reconsideration of Defendant’s Motion for Summary

28     Judgment of Invalidity Under 35 U.S.C. § 101 (Doc. No. 183), with no individual reply


                                                  1
                                                                               2:17-cv-00220-MLH (KSx)
     Case 2:17-cv-00220-MLH-KS Document 198 Filed 12/03/19 Page 2 of 2 Page ID #:8882


 1     memorandum to exceed 10 pages, due December 6, 2019;
 2           2.    Vaporstream is given six additional pages, for a total of 10 pages, for its
 3     forthcoming motion to exclude the survey report and testimony of Mr. Johnson, due
 4     December 6, 2019;
 5           3.    Snap shall have two additional pages, for a total of 10 pages, for its anticipated
 6     opposition to Vaporstream’s motion to exclude the survey report and testimony of Mr.
 7     Johnson, due December 16, 2019; and
 8           4.    Vaporstream is given five additional pages, for a total of 5 pages, for its reply
 9     in support of its motion to exclude the survey report and testimony of Mr. Johnson, due
10     December 23, 2019.
11           IT IS SO ORDERED.
12     DATED: December 2, 2019
13
                                                     MARILYN L. HUFF, District Judge
14                                                   UNITED STATES DISTRICT COURT
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                               2:17-cv-00220-MLH (KSx)
